Citation Nr: 1032029	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a skeletal 
injury, to include the lower back, shoulders, and neck.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to March 1976.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service connection 
for residuals, injuries resulted from an automobile accident.

The Veteran provided testimony at a videoconference hearing 
before the undersigned Acting Veterans Law Judge in December 
2009.  A transcript is of record.  

The Veteran's claim was remanded by the Board in March 2010 for 
additional development.  The case has been returned now for 
further appellate action.  

The issue of entitlement to service connection for leg and 
pelvic bone disabilities, to include as secondary to his 
residuals of a skeletal injury, to include lower back, 
shoulders, and neck, has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran reported during an October 2008 VA examination that 
he first sought treatment for the claimed condition in the 1980s.  
The examiner noted that the Veteran had been treated at the VA 
medical center (VAMC) in Salem, Virginia since the 1980s.  The 
record does not contain any treatment records from the 1980s.  In 
fact, the first VAMC treatment note of record was dated in August 
2003.  Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Veteran's VA treatment 
records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The necessary steps should be taken to 
obtain all relevant treatment records not 
already of record, including records from 
the Salem VAMC and records from the 1980s.  
If additional information is needed to 
complete this request, the Veteran should 
be so advised of the specific information 
needed as well as any necessary medical 
releases.

2.  If the benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case before the claims file is returned 
to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



